Citation Nr: 1636320	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  09-30 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel







INTRODUCTION

The Veteran had active service from September 1980 to July 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the Veteran's claim was subsequently transferred to the VA RO in Los Angeles, California.

The Veteran's claim was remanded by the Board for further development in August 2014.  In March 2016, the Board referred this issue to a specialist in the employ of the Veterans Health Administration (VHA).  This opinion was authored and has been associated with the VA claims file.


FINDING OF FACT

Viewing the evidence in the light most favorable to the Veteran, the Board finds that hepatitis C was incurred during his period of active service.


CONCLUSION OF LAW

Hepatitis C was incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran claimed that hepatis C was incurred during his period of active service.  To that end, the Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See Veterans Benefits Administration (VBA) letter 211B (98- 110), November 30, 1998.

A VA "Fast Letter" issued in June 2004 (VBA Fast Letter 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  

Service treatment records show that the Veteran was diagnosed with hepatitis in November 1985, but the specific type of hepatitis was not documented at the time.  The Board notes that a hepatitis C-specific test was not available until 1989.  The Veteran was first formally diagnosed with hepatitis C in 1991; however, the claim file does not contain any treatment record documenting a diagnosis during that year (and attempts by VA to retrieve medical records dated near or at the time of the initial diagnosis have been unsuccessful).  

Per the Board's March 2016 VHA opinion request, VA medical opinions in August 2009, October 2009, and December 2014, were not been accompanied by sufficient rationale to allow the Board to adequately weigh their conclusions.  First, a medical provider in August 2009 wrote that "there is every reason to believe that it was, in fact, hepatitis C that [the Veteran] developed while in the military."  However, the Board determined that it was unclear as to whether this statement was made in reference to the Veteran's contention, or whether this was the medical provider's own opinion.  Regardless, there was no explanation as to why this was so.  

Next, a medical provider in October 2009 failed to offer an explanation or rational to his opinion that "it was impossible to say whether or not the acute hepatitis in 1985 was related to the current hepatitis C, but that it cannot be ruled out."  

In December 2014, a VA examiner stated that "upon review of the records, there was no evidence of consultation or evaluation for jaundice and/or hepatitis during [the Veteran's] time in service."  However, as noted, the service treatment records include an evaluation dated November 14, 1985, that noted the Veteran's jaundiced color and probable hepatitis diagnosis.  

Per the VHA specialist of record, it was noted that the Veteran was diagnosed with HIV in 1991, as well as hepatitis C.  It was further noted that the Veteran reported jaundice while in service in November 1985.  The specialist indicated that acute hepatitic C is asymptomatic without jaundice in the majority of cases, though 15 percent of patients did show symptoms.  It was stated that HIV has a common mode of transmission with hepatitis C, and that it was reasonable to state that both infections most likely were contracted at the same time.  While pre-1990 blood transfusions were a significant risk factor, there was no such mention of a blood transfusion during the Veteran's period of service.  

Following an extensive review, the specialist indicated that it was very difficult to determine whether the Veteran contracted hepatitic C during active service, as there was no reliable blood test available at the time.  However, it was noted that the Veteran did have an episode of acute hepatitis while in service, though such could have been due to many different causes (such as hepatitis A or B).  Ultimately, the specialist was unable to determine when the Veteran's HIV and hepatitis infections were contracted.  

While four opinions are of record in this case, none are dispositive.  While the initial three opinions associated with the record were conflicting as to whether hepatitis C may have been contracted during service, none were probative due to the lack of a supporting rationale.  Further, while the VHA opinion was sufficiently complete with regard to the recitation of the facts of this case, the specialist was unable to opine as to the etiology of the Veteran's claimed disorder.

Taking all reports into account, the Board finds that the evidence in this case is at least so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the evidence here is, at worst, in relative equipoise, meaning that the evidence for and against the Veteran's claim is essentially equal, entitlement to service connection for hepatis C is granted.  In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for hepatitis C is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


